DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT to a process, machine, manufacture or composition of matter. The claimed "program" is non-structural per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 14, depending on claim 1, recites the rendering method selection unit selects a method … as the method of the rendering process. Claim 1 recites a rendering process unit to perform rendering … by the method selected by the rendering method selection unit. Thus, claim 14 does not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (hereafter Johnson; US 20190104366 A1).
Regarding claims 1 and 14, Johnson discloses a signal processing device comprising:
a rendering method selection unit ([0033], Fig. 2) configured to select one or more methods of rendering processing of localizing a sound image of an audio signal in 
a rendering processing unit configured to perform the rendering processing for the audio signal by the method selected by the rendering method selection unit (e.g., 214 in Fig. 2 or Fig. 3).
Regarding claim 2, Johnson shows that the audio signal is an audio signal of an audio object (e.g., [0007], [0013], [0057]).
Regarding claim 3, Johnson shows that the plurality of methods includes panning processing (e.g., [0014], [0037], [0038]).
Regarding claims 4 and 5, Johnson shows that the plurality of methods includes the rendering processing using a head-related transfer function ([0005]-[0007], [0011], [0012]).
Regarding claim 6, Johnson shows that the rendering method selection unit selects the method of the rendering processing on a basis of a position of the audio object in the listening space (Figs. 1 and 2, [0031]).
	Regarding claim 7, Johnson shows that in a case where a distance from a listening position to the audio object is equal to or larger than a predetermined first distance, the rendering method selection unit selects panning processing as the method of the rendering processing (reads on steps 202, 204 or 206, 208, first distance is greater than zero).
	Another interpretation is based on the definition of panning which is the distribution of a sound signal (https://en.wikipedia.org/wiki/Panning_(audio)).

	Regarding claim 8, Johnson shows that in a case where the distance is less than the first distance (the point between 114 and 118 in Fig. 1), the rendering method selection unit selects the rendering processing using a head-related transfer function as the method of the rendering processing (Fig. 6 binaural filters 610, 614; see [0005], [0006],[0009]-[0012]).
Regarding claim 9, Johnson shows that in a case where the distance is less than the first distance (the point between 114 and 118 in Fig. 1), the rendering processing unit performs the rendering processing using the head-related transfer function according to the distance from the listening position to the audio object (Fig. 6, 610,614; [0005], [0006],[0009]-[0012]).
	Regarding claim 10, the claimed different between head-related transfer for a left ear and the head-related transfer function for right ear becomes smaller as the distance becomes closer to the first distance reads on Fig. 6. As source is moving closer to the ear, HRTFs for the left ear and right ear are becoming less significant in playing the role for generating the signals to mixer 630 and 632. The outputs from 624 and 626 are becoming smaller and their difference is becoming smaller relative to the difference when the source is at, for example, at location of 118.

	Regarding claim 12, Johnson shows that in a case where the distance is equal to or larger than the first distance (between 114 and 118, e.g., close to 114) and is less than the second distance (118; e.g., close to 118), the rendering method selection unit selects the panning processing (for 622 and 628) and the rendering processing using the head-related transfer function as the method of the rendering processing (610,614).
	Regarding claim 13, Johnson shows an output audio signal generation unit (630, 632) configured to combine a signal obtained by the panning processing and a signal obtained by the rendering processing using the head-related transfer function to generate an output audio signal.
	Claim 15 corresponds to claim 1 discussed before

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
Regarding claim 16, Johnson fails to show a program. However, Johnson teaches a process to modify audio signal using DSP ([0033]). Examiner takes Official Notice that controlling a DSP using a program is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Johnson by storing a program including the instructions for processing the audio signal using DSP in order to generate smooth moving virtual sound source with complex calculation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant applicant broadly recites a signal processing device rendering a sound image. 
The claimed “a plurality of methods” (line 5) of instant application reads on rendering at plural listening positions in claim 1 of application ‘321. It also reads on “a plurality of recording signals” that can be selected in claim 2 of application ‘321. When selecting one of “recording signals” and/or “listening position” as recited in claim 2 of application ‘321, such act would meet “one or more methods of rendering processing of localizing a sound image of an audio signal in a listening space”. Claim 10 of application ‘321 recites rendering processing unit.
Regarding claim 2, the rendered audio reads on the claimed “audio object”.
Limitation in claim 14 is included in claim 1.
Claim 15 is a method claim corresponds to claim 1.
 Claim 16 recites a program. Examiner takes Official Notice that controlling a DSP for processing audio signal using a program is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify application ‘321 by storing a program including the instructions for processing the audio signal using DSP in order to generate smooth moving virtual sound source with complex calculation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PING LEE/Primary Examiner, Art Unit 2654